    Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 1 of 14 PageID #:381




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
  ANTHONY SINNOTT,                                 )
                                                   )
                Plaintiff,                         )    No. 20 C 1917
                                                   )
           v.                                      )    Judge Virginia M. Kendall
                                                   )
  THE TOWN OF CICERO, et al.,                      )
                                                   )
                Defendants.                        )


                             MEMORANDUM OPINION AND ORDER

       Plaintiff Anthony Sinnott, a former probationary police officer in the Town of Cicero, has

filed a Second Amended Complaint (the “SAC”) alleging claims against the Town under 42 U.S.C.

§ 2000e et seq. (“Title VII”) for Race Discrimination, Harassment, and Retaliation; a claim under

65 ILCS 5/11-1-12 related to the Town’s measurement of police productivity; and a claim under

42 U.S.C. § 1983 for race discrimination against the Town and Individual Defendants Jerry

Chlada, Vincent Acevez, Thomas Boyle, Larry Polk, Rudolfo Flores, and Michael Skrabacz. The

Town and the Individual Defendants have moved to partially dismiss the SAC, arguing that

individuals cannot be named in a Title VII cause of action, 65 ILCS 5/11-1-12 does not allow a

private cause of action, Sinnott has failed to sufficiently allege the Individual Defendant’s personal

involvement in his § 1983 claims, and the Town moves to strike punitive damages under Title VII

and § 1983. For the following reasons, the Defendants’ Motions to Dismiss (Dkts. 40, 53) are

granted in part and denied in part.




                                                  1
    Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 2 of 14 PageID #:382




                                        BACKGROUND

       On a motion to dismiss under Rule 12(b)(6), the Court accepts the complaint’s well-

pleaded factual allegations, with all reasonable inferences drawn in the non-moving party’s favor,

but not its legal conclusions. See Smoke Shop, LLC v. United States, 761 F.3d 779, 785 (7th Cir.

2014). The following factual allegations are taken from Sinnott’s Second Amended Complaint

and are assumed true for purposes of this motion. W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d

670, 675 (7th Cir. 2016).

       Plaintiff Anthony Sinnott is an African American man who began his police career when

he was hired by the Harvey Police Department in 2008, working there for 9 years and obtaining

the civil service rank of Sergeant. (Dkt. 35-1 ¶¶ 1, 12–13). Sinnott was one of the youngest patrol

officers in the history of Harvey Police Department to earn the rank of Sergeant and received

numerous awards for his service. (Id. ¶¶ 14–16). On January 1, 2017, Sinnott left the Harvey

Police Department to work for the Town of Cicero Police Department. (Id. ¶¶ 18–19). Sinnott

believes he was the only African American man to be hired by the Cicero Police Department since

2014 and that no other African American men have been hired subsequently. (Id. ¶¶ 20 – 21).

       Cicero’s Police Department (hereinafter “Cicero PD”) is comprised primarily of Caucasian

men. (Id. ¶ 23). Thomas Boyle, a Caucasian man, is the Deputy Superintendent for Cicero PD.

(Id. ¶ 24). Lawrence Polk, a Caucasian man, is the Commander for Cicero PD. (Id. ¶ 25). Rodolfo

Flores, a Hispanic male, is a Captain for Cicero PD. (Id. ¶ 26). Michael Skrabacz, a Caucasian

man, is a Sergeant for Cicero PD. (Id. ¶ 27). Vincent Acevez, a Caucasian man, was a Commander

who was then promoted to Deputy Superintendent of Patrol. (Id. ¶ 28). Sergeant Rowe, an African

American man, not fully named in the Complaint, is a Sergeant for Cicero PD. (Id. ¶ 29).




                                                2
       Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 3 of 14 PageID #:383




           Sinnott claims that he was subjected to unequal treatment during his tenure with Cicero

PD. For example, Sinnott was assigned a defective radio and battery that did not function properly

by Flores, while other non-African American officers received properly functioning equipment.

(Id. ¶¶ 30–41). As a result of this defective equipment, Sinnott had to constantly check his radio

signal to make sure that his two-way radio was functioning property. (Id. ¶¶ 33–39). Sinnott

informed Skrabacz during his first phase of field training, but he was written up on April 27, 2018

as a result of being issued defective equipment. (Id. ¶¶ 36, 40).

           Additionally, Sinnott was forced to shave his face with a razor after advising Cicero PD

that he could not because of a skin condition that primarily affects men of African descent. (Id. ¶¶

42–48). Skrabacz and Flores constantly requested Sinnott shave his face after he submitted a

prescription from his dermatologist and appropriate paperwork. (Id. ¶ 53). Sinnott also faced

scrutiny for his skin color and texture. In December 2017, Polk made comments to Sinnott

regarding his skin being dark and bumpy. (Id. ¶ 50). Polk later compared “the African American

officer’s” 1 skin tone to the color and texture of a brown paper bag during roll call in early winter

2018. (Id. ¶ 51). Sergeant Rowe, a third-party, was present and complained to the administration,

including Flores and Boyle, about these comments but no disciplinary action was taken against

Polk. (Id. ¶ 52).

           After Sinnott notified the Cicero PD of his skin condition, Sinnott was assigned to vehicles

that were not mechanically safe to drive and had faulty electronics. (Id. ¶¶ 54–59). Sinnott was

written up because of this defective equipment. (Id. ¶ 60). Skrabacz accused Sinnott of tampering

with the vehicle’s GPS system, which is protected by multiple administrative passwords, although

Sinnott has no knowledge of the inner workings of the system. (Id. ¶¶ 63–64). Boyle stated that



1
    It is unclear from the SAC if Polk was talking about Sinnott’s skin tone or another officer’s skin tone.

                                                             3
       Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 4 of 14 PageID #:384




Sinnott’s vehicle was properly serviced and functioning as it should; Boyle and Polk then falsely

accused Sinnott of damaging a vehicle but did not complete a proper investigation. (Id. ¶¶ 65–

66).

         On May 9, 2018, Sinnott was ordered to submit a communication memo regarding the

incident. (Id. ¶ 68). Sinnott advised of the stated information and gave his location of 1500 S. 54th

Ave., Cicero, IL 60804. (Id. ¶ 69). On May 10, 2018, Skrabacz approached Sinnott to request he

change his location in the memo to correspond to the Cicero PD’s location and claimed he lost

Sinnott’s original memo. (Id. ¶¶ 70–71). On May 15, 2018, Sinnott submitted an identical memo

to his original memo, without making the recommended change of location. (Id. ¶ 72). Sinnott

believes Skrabacz requested Sinnott change his location so that he could generate a disciplinary

action against Sinnott. (Id. ¶ 73). In any event, Sinnott’s alleged refusal to falsify the location of

his squad car resulted in a disciplinary action which Boyle used to terminate Sinnott’s employment.

(Id. ¶ 74). Cicero PD did not conduct a proper investigation nor follow the employee guidelines

in terminating Sinnott. (Id. ¶ 75).

          Sinnott also claims that he was also targeted using Cicero PD’s productivity tracking

system, known as the “Matrix System,” while he was in field training and on probation. (Id. ¶¶

77–79). Sinnott claims that he was always within the standard for the Matrix, but that during

evaluations Skrabacz and Flores would make disparaging comments to Sinnott telling him that his

numbers weren’t high enough and that he should “Be careful you won’t make it.” (Id. ¶¶ 78, 81–

82). Polk, Flores, Boyle and Skrabacz threatened discipline as a result of the Matrix. (Id. ¶ 84).

Sinnott believes that probation stemming from use of the Matrix was mainly used to target African

American employees. (Id. ¶ 83). On January 12, 2018, Sergeant Rowe, who is also African

American, called Sinnott to tell him “Young man, make sure you watch yourself around here.



                                                  4
    Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 5 of 14 PageID #:385




They don’t like you and feel you are a threat. The history and culture of this place is not for us.

Boyle has Commander Polk watching you along with [Scrabacz]. He tried to write you up for

your hair claiming he doesn’t have your papers.” (Id. ¶ 85).

       Sinnott also alleges that on or around March 2018, Polk approached Sinnott about a court

case stemming from Sinnott’s previous employment with the Harvey Police Department. (Id. ¶

95). Sinnott claims he explained to Polk and Boyle multiple times that there was a mistake made

and Sinnott was not present for the incident nor at work on the day the events of the court case

arose. (Id. ¶ 99). Around April 24, 2018, Boyle ordered Sinnott to comply with the court

proceedings and did not listen to Sinnott when he tried to explain the situation and provide

documents. (Id. ¶¶ 101–02). The command staff including Polk and Boyle continued to pursue

disciplinary action against Sinnott, although Harvey’s municipal counsel provided Boyle with

documents stating that Sinnott was not named in the lawsuit. (Id. ¶ 105). An attorney, Gregory

E. Kulis, whose involvement in Harvey court case is not explained, contacted the Cicero PD

regarding the court case and allegedly provided false information. (Id. ¶¶ 96, 105–10). Kulis’s

false information, apparently including a document stating that Sinnott would be issued a warrant

for failure to comply with court proceedings, resulted in a one-sided disciplinary action against

Sinnott by Boyle and Polk. (Id. ¶¶ 109–10).

       Other discriminatory conduct included Sinnott’s paperwork being continually misplaced

by command staff including Skrabacz, Polk, Flores, and Boyle. (Id. ¶ 85–87). Sinnott also alleges

that he was singled out for his race when he did not purchase tickets for a Town of Cicero Voters

Alliance golf outing. (Id. ¶¶ 88–94). Boyle stated that “the Town should never hire y’all,”

meaning African Americans, and allegedly always had heated or tense interactions with African

American employees. (Id. ¶¶ 112–13). Sinnott was subjected to harsher work conditions, given



                                                5
    Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 6 of 14 PageID #:386




different assignments than non-Black employees, and was assigned “Special Details” by Skrabacz,

Polk, and Flores that would take him away from his regular duties. (Id. ¶¶ 114–125). Sinnott

would then be penalized for this work. (Id. ¶¶ 120–21, 25). Sinnott was also written up for

reporting late although other non-Black employees who arrived late were not disciplined. (Id. ¶¶

132–40). African American employees were held to a higher standard during uniform inspections

than non-Black employees. (Id. ¶¶ 141–44).

        On June 11, 2018, Boyle and Polk provided a letter stating that Sinnott’s employment was

terminated, without legitimate cause or reason. (Id. ¶ 148). After Boyle turned over the letter to

Sinnott, Boyle stated that “Blacks don’t fit our police culture here,” and Boyle and Polk both

smirked. (Id. ¶¶ 149–50). Sinnott’s termination was pretextual and in retaliation for Sinnott’s

opposition to Cicero PD’s actions. (Id. ¶ 152). On August 28, 2018, Sinnott filed charges with

the Illinois Department of Human Resources for the racial discrimination he faced at Cicero PD.

(Id. ¶ 76).

                                       LEGAL STANDARD

        To survive a motion to dismiss under Rule 12(b)(6), the complaint “must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. The Court is “not bound to accept as

true a legal conclusion couched as a factual allegation.” Olson v. Champaign Cty., 784 F.3d 1093,

1099 (7th Cir. 2015) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Toulon v. Cont’l Cas. Co., 877 F.3d 725, 734 (7th Cir. 2017) (quoting Iqbal, 556 U.S. at


                                                   6
    Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 7 of 14 PageID #:387




678). This means that the plaintiff must “give enough details about the subject-matter of the case

to present a story that holds together.” Vanzant v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 736

(7th Cir. 2019) (quoting Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir.2010)).

                                                DISCUSSION
    I.       Title VII Claims

    Defendants Chlada, Acevez, Boyle, Polk, Flores and Skrabacz move to dismiss Sinnott’s Title

VII claims (Counts I–III) against them asserting that individual defendants cannot be named in a

Title VII suit. It does not appear from the face of the Complaint that Sinnott brings his Title VII

claims against the Individual Defendants as Sinnott only seeks relief from the Town of Cicero.

Sinnott does not respond to Defendants’ arguments. In any event, it is well-settled that “Title VII

authorizes suit only against the employer. Individual people who are agents of the employer cannot

be sued as employers under Title VII.” Passananti v. Cook Cty., 689 F.3d 655, 662 n.4 (7th Cir.

2012); see also Williams v. Banning, 72 F.3d 552, 555 (7th Cir. 1995) (“[A] supervisor does not,

in his individual capacity, fall within Title VII’s definition of employer....”); Worth v. Tyer, 276

F.3d 249, 262 (7th Cir.2001) (“[S]upervisors are not liable in their individual capacities under Title

VII.” To the extent that Sinnott wishes to bring Title VII claims against the Individual Defendants,

these claims are dismissed with prejudice.

    II.      Claim Under 65 ILCS 5/11-1-12

             A. Private Right of Action
    Sinnott seeks to bring a claim against the Town of Cicero 2 under 65 ILCS 5/11-1-12 which

prohibits police quotas. The statute states:

          A municipality may not require a police officer to issue a specific number of
          citations within a designated period of time....A municipality may not, for purposes
2
  Defendants include arguments that Sinnott cannot bring claims under 65 ILCS 5/11-1-12 against the Individual
Defendants. Sinnott does not include the Individual Defendants in this Count and only includes allegations against
the Town of Cicero. Therefore, the Court will only address the claim as against the Town.

                                                        7
    Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 8 of 14 PageID #:388




         of evaluating a police officer's job performance, compare the number of citations
         issued by the police officer to the number of citations issued by any other police
         officer who has similar job duties.

Id. Defendants argue that this statute does not allow a private right of action. The factors for

determining whether a private right of action is appropriate include: “(1) the plaintiff is a member

of the class for whose benefit the statue was enacted; (2) the plaintiff’s injury is one the statute

was designed to prevent; (3) a private of action is consistent with the underlying purpose of the

statute; and (4) implying a private right of action is necessary to provide an adequate remedy for

violations of the statute.” Fisher v. Lexington Health Care, Inc., 722 N.E.2d 1115, 1117 (Ill.

1999).

         Case law is sparse on whether 65 ILCS 5/11-1-12 provides for a private right of action.

However, the Illinois Supreme Court recently granted summary judgment to a police union that

brought a declaratory judgment action against the Sparta, Illinois police department’s quota

system. See Policemen’s Benevolent Labor Committee v. City of Sparta, No. 125508, 2020 WL

6788755, *1 (Ill. Nov. 19, 2020). The Illinois Supreme Court did not directly address whether a

private right of action is allowed, but the fact that they allowed the claim by the Union to proceed

suggests that there is a private cause of action.

          In Policemen, the Union brought a claim against the City of Sparta police department’s

quota system, arguing it violated ILCS 5/11-1-12. Here, Sinnott seeks to bring a similar claim on

his individual behalf. Aside from the number of officers bringing the claim and the fact that Sinnott

seeks damages, the injury is the same: the alleged use of a police officer quota system by a

municipality. The fact that the Union sought declaratory relief and not damages does not matter

to the private right of action analysis. Declaratory relief “presupposes the existence of a judicially

remediable right” and thus cannot be pursued without a predicate right of action. Alarm Detection



                                                    8
    Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 9 of 14 PageID #:389




System, Inc. v. Orland Fire Protection District, 929 F.3d 865, 871 n.2 (7th Cir. 2019) (citing

Schilling v. Rogers, 363 U.S. 666, 677 (1960)). The Court declines to dismiss this claim for lack

of private right of action.

             B. Statute of Limitations

          The Town of Cicero argues that even if the statute provides a private right of action,

Plaintiff’s claim is barred by the statute of limitations. The statute of limitations is an affirmative

defense, and “‘complaints need not anticipate and attempt to plead around defenses.’” Chicago

Bldg. Design, P.C. v. Mongolian House, Inc., 770 F.3d 610, 613 (7th Cir. 2014) (quoting United

States v. N. Trust Co., 372 F.3d 886, 888 (7th Cir. 2004)). While Sinnott is not required to

anticipate and defeat affirmative defenses such as a statute of limitations in his Complaint, if the

“complaint nonetheless sets out all of the elements of an affirmative defense, dismissal under Rule

12(b)(6) is appropriate.” Indep. Tr. Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th

Cir. 2012). If, however, there is “any set of facts that if proven would establish a defense to the

statute of limitations,” then the motion to dismiss should be denied. Clark v. City of Braidwood,

318 F.3d 764, 768 (7th Cir. 2003).

          Section 8-101(a) of the Illinois Local Governmental and Government Employees Tort

Immunity Act provides that no “civil action” can be brought against a unit of government more

than one year after its occurrence. 745 ILCS 10/8- 101(a). Section 8-101(c) defines a “civil

action” as: “any action, whether based upon the common law or statutes or Constitution of this

State.”

          Here, Plaintiff identifies June 11, 2018 as his employment termination date by the Town

due in part to his failure to meet the quotas. (Dkt. 35-1 ¶ 148). This is the last possible date that

his injury under this statute could have arose. However, his first Complaint was filed on March



                                                  9
   Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 10 of 14 PageID #:390




21, 2020. (See Dkt. No. 1). On the face of the Second Amended Complaint, Plaintiff’s claim is

barred by the statute of limitations. Plaintiff does not put forth any argument that his claim is not

time-barred and only argues that the Tort Immunity Act does not apply because the statute is

applicable only to cases involving personal injuries and/or death. Both the plain language of the

statute and case law rebut this assertion. See e.g. Anderson v. Allen, 1:19-cv-02311, 2020 WL

5891406, *5 (N.D. Ill. Oct. 5, 2020) (finding Tort Immunity Act barred Illinois statutory claims

brought outside one-year limit because claims were “civil actions based on the Illinois statutes or

constitution;” Smith v. Village of Broadview, 19-cv-5319, 2020 WL 3050768, *10 (N.D. Ill. June

8, 2020) (same); Blocker v. City of Chicago, 17 CV 00055, 2017 WL 3278323, *4 (N.D. Ill. Aug.

2, 2017). The Court dismisses with prejudice Count V as Plaintiff has pled himself out of court

and there is no feasible way for him to replead this claim within the statute of limitations. See

Gonzalez-Koeneke v. West, 791 F.3d 801, 807 (7th Cir. 2015) (“District courts ... have broad

discretion to deny leave to amend ... where the amendment would be futile.”).

   III.    Section 1983 Claims
   Sinnott alleges that the Town of Cicero and Defendants Chlada, Boyle, Polk, Flores, Skrabacz,

and Acevez violated his right to equal protection under 42 U.S.C. § 1983 by discriminating against

him on the basis of race. To state a § 1983 claim, a plaintiff must allege that he was deprived of a

federal right, privilege, or immunity by a person acting under color of state law. See Brown v.

Budz, 398 F.3d 904, 908 (7th Cir. 2005). There is no dispute that Sinnott’s case has been brought

against persons acting under color of state law. What the Individual Defendants dispute is that

they were personally involved in the alleged discriminatory conduct. “Section 1983 liability is

premised on the wrongdoer's personal responsibility.” Kuhn v. Goodlow, 678 F.3d 552, 555–56

(7th Cir. 2012). This means that a plaintiff must allege how each defendant “caused or participated

in the alleged deprivation of the plaintiff's constitutional rights.” Levin v. Madigan, 692 F.3d 607,

                                                 10
    Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 11 of 14 PageID #:391




621 (7th Cir. 2012); see also Vance v. Peters, 97 F.3d 987, 991 (7th Cir.1996) (“Section 1983

creates a cause of action based on personal liability and predicated upon fault; thus liability does

not attach unless the individual defendant caused or participated in a constitutional deprivation.”).

    Sinnott has not alleged sufficient personal involvement of Chlada and Acevez.                       The only

mention of Chlada, the Superintendent of Police, is in the caption and in the opening paragraph of

the Second Amended Complaint where Plaintiff lists the various defendants. There are no

allegations that he was otherwise involved in the racial discrimination of Sinnott. As to Acevez,

he is only mentioned in the caption, the opening paragraph, and in one paragraph, which describes,

“Commander Vincent Acevez, Caucasian, was a Commander who was then promoted Deputy

Superintendent of Patrol.” (Dkt. 35-1 ¶ 28). There are otherwise no allegations that Chlada or

Acevez took part or had even some personal involvement in the discrimination. This does not

suffice as is well-established that “[f]or constitutional violations under § 1983 ... a government

official is only liable for his or her own misconduct.” Perez v. Fenoglio, 792 F.3d 768, 781 (7th

Cir. 2015) (citing Locke v. Haessig, 788 F.3d 662, 669 (7th Cir. 2015)). 3

        However, dismissal is denied as to the remaining Individual Defendants. Polk, Boyle,

Flores, and Skrabacz list almost every allegation that pertains to them in their Motion to Dismiss,

but then state, in conclusory fashion and without support, that despite these copious allegations,

Sinnott has not alleged their personal involvement. For example, as described by the Individual

Defendants in their Motion, Sinnott alleges that Polk made derogatory comments about Sinnott’s

skin texture and tone, (Dkt. 35-1 ¶ 50–51); was loud and aggressive against Plaintiff in a discussion

about his Harvey police case, (Id. ¶ 99); pursued retaliatory disciplinary action against Plaintiff,



3
  Chlada and Acevez request this Court dismiss with prejudice. While this is Plaintiff’s Second Amended Complaint,
this is the first time the Court has reviewed his Complaint for the purposes of a motion to dismiss. Therefore, the
Court will give Sinnott one opportunity to amend his pleadings consistent with this Opinion, if he so chooses.

                                                        11
   Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 12 of 14 PageID #:392




(Id. ¶ 103); that Polk, along with Flores and Skrabacz, assigned Sinnott “Special Duties” that took

him away from his other duties and then would discipline him, (Id. ¶¶ 114-121); and that as a result

of these “Special Duties,” Sinnott was subjected to harsher work conditions and given different

assignments than non-Black employees, (Id. ¶¶ 114–115).

       As to Flores and Skrabacz, in addition to the above allegations of assigning Sinnott

“Special Duties,” Sinnott specifically alleges that Flores provided Sinnott defective equipment that

resulted in Sinnott being disciplined, (Id. ¶ 40); that Flores and Skrabacz repeatedly requested

Sinnott shave his face, despite Sinnott providing the required paperwork multiple times, (Id. ¶ 53);

that Flores and Skrabacz repeatedly misplaced Sinnott’s paperwork, (Id. ¶ 86); that Flores knew

of Polk’s discriminatory comments on Sinnott’s skin tone and color but did not discipline him,

(Id. ¶ 52); that Skrabacz attempted to have Sinnott falsify the facts of a disciplinary report to then

punish him, (Id. ¶¶ 68–74); and that Skrabacz made derogatory comments and singled Sinnott out

on the basis of race in relation to a golf outing, (Id. ¶¶ 89–92).

       Finally, as to Boyle, Sinnott alleges that Boyle also knew of Polk’s discriminatory

comments on Sinnott’s skin tone and color but did not discipline him, (Id. ¶ 52); that Boyle and

Polk falsely accused Sinnott of damaging a vehicle but did not complete a proper investigation,

(Id. ¶¶ 65–66); that Boyle disciplined Sinnott for these false accusations of vehicle damage, (Id. ¶

74); that Polk, Flores, Skrabacz and Boyle threatened discipline as a result of the Matrix, which

was mainly used to target African American employees, (Id. ¶¶ 83–84); that Boyle had other

employees watching and targeting Sinnott, (Id. ¶ 85); that Boyle stated that “the Town should

never hire y’all” and allegedly always had heated or tense interactions with African American

employees, (Id. ¶¶ 112–113); and that after firing Sinnott, Boyle stated that “Blacks don’t fit our

police culture here,” and Boyle and Polk both smirked, (Id. ¶¶ 149–50). Boyle acknowledges these



                                                  12
   Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 13 of 14 PageID #:393




allegations but denies making these statements. However, this is a factual dispute that is not

appropriate to resolve at the motion to dismiss stage.

   At this stage, the Court only looks at the well-pleaded allegations. See Smoke Shop, LLC, 761

F.3d at 785. The Individual Defendants have moved to dismiss only claiming that Sinnott has not

alleged sufficient personal involvement in a constitutional deprivation. If these were one-off and

isolated incidents, this argument would perhaps be more persuasive. However, Sinnott has clearly

and repeatedly alleged that these actions were taken because of racial discrimination that Sinnott

faced as an African American man. At the motion to dismiss stage, the complaint must be read as

a whole. See Engel v. Buchan, 710 F.3d 698, 710 (7th Cir. 2013) (holding that when read as a

whole, the plaintiff's complaint contained enough specific factual allegations to state a plausible

claim); Atkins v. City of Chicago, 631 F.3d 823, 832 (7th Cir. 2011) (discussing that under Iqbal

and Twombly, “the complaint taken as a whole must establish a nonnegligible probability that the

claim is valid”). In viewing the Second Amended Complaint as a whole, Sinnott has sufficiently

alleged that Polk, Flores, Skrabacz, and Boyle were personally involved in a §1983 claim for racial

discrimination. The Court declines to dismiss these Defendants.

   IV.     Punitive Damages

   Sinnott seeks punitive damages pursuant to Title VII and § 1983 against the Town of Cicero.

However, both Title VII and § 1983 do not permit punitive damages to be brought against

municipalities as they are units of local government. See 42 U.S.C. § 1981a(b)(1); Hildebrandt v.

Illinois Dept. of Natural Resources, 347 F.3d 1014, 1031-32 (7th Cir. 2003) (denying punitive

damages against a government entity under Title VII); City of Newport v. Fact Concerts, Inc., 453

U.S. 247, 260 (1981) (holding that punitive damages are not recoverable under § 1983 against

municipalities). Plaintiff does not respond to Defendant's argument. The Court strikes Sinnott’s



                                                13
   Case: 1:20-cv-01917 Document #: 60 Filed: 03/16/21 Page 14 of 14 PageID #:394




punitive damages claims against the Town of Cicero in his Title VII claims (Counts I-III) and §

1983 claim (Count V) although the claims are proceeding otherwise against the Town.

                                             CONCLUSION

     The Defendants’ Motions to Dismiss [Dkts. 40, 53] are granted in part and denied in part.

To the extent that Sinnott wishes to bring Title VII claims against the Individual Defendants, those

claims are dismissed with prejudice. Plaintiff’s claim under 65 ILCS 5/11-1-12 is dismissed with

prejudice as it is barred by the applicable statute of limitations. Plaintiff’s 42 U.S.C. § 1983 claims

against Defendants Chlada and Acevez are dismissed for failure to allege sufficient personal

involvement; however, the remaining § 1983 claims against Defendants Boyle, Skrabacz, Polk,

and Flores are allowed to proceed. Plaintiff’s requests for punitive damages under Title VII and

§ 1983 against the Town are stricken. Sinnott may amend his Complaint as to Defendants Chlada

and Acevez consistent with this Opinion, if possible, within 21 days of its issuance.




                                               ____________________________________
                                               Virginia M. Kendall
                                               United States District Judge
Date: March 16, 2021




                                                  14
